PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Grinberg, Maor
Application No. 16/061,422
Filed: 12 Jun 2018
For: DISPOSABLE CONTAINER FOR USE IN A SINK

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed October 28, 2021, a petition under 37 CFR 1.137(a), to revive the instant nonprovisional application.

The petition under is GRANTED.

The application became abandoned for failure to timely pay the appeal forwarding fee within two (2) months of the mailing of the Examiner’s Answer on June 1, 2021.  The appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45.  As no claim was allowed, the application became abandoned on August 3, 2021.  See MPEP 1215.04.  A Notice of Abandonment was mailed on March 7, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of appeal forwarding fee of $590 (2) the petition fee of $525 and (3) a proper statement of unintentional delay.  Accordingly, the appeal forwarding fee is accepted as being unintentionally delayed.

The Request for Refund filed on November 11, 2021, will be decided under separate cover.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.









/KIMBERLY A INABINET/Paralegal Specialist, OPET